DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 16, 2020 has been entered.

Status of Claims
	Claims 1, 5, 6, 8, 10, 15, and 18 are currently amended.
	Claims 7, and 19 are currently canceled.
	Claims 1-6, and 8-18 are presently pending and have been examined below.

Response to Remarks/Arguments
	Claim Rejections – 35 USC § 112.
		The explanation provided by Applicant still does not explain what the definition of superior is or how to actually make a determination that the interval between the second moment in time and the first moment in time is superior to a period associated with the frequency of computation. It is not clear how to actually make this determination.  Therefore, the rejection is maintained.

Claim Rejections – 35 USC § 102.
	Applicant has clarified, by amending the preamble of each independent claim, to explicitly state that the electronic device is travelling in the vehicle.  Therefore, the outstanding 35 USC 102 rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite, “the application-generated road traffic condition being based on the estimated travel time of the first moment in time”, Claim 1 in lines 12-13 and Claim 15, lines 12-13.  It is not clear how an “application-generated road traffic condition” can be “based on the estimated travel time of the first moment in time.”  Logically, it would make sense if the estimated travel time of the first moment in time was based on an application-generated road traffic condition.  Further,   Therefore, claim 1 is indefinite.
Claim 6 recites the limitation, “an interval between the second moment in time and the first moment in time is superior to a period associated with the frequency of computation.”  This limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear how “an interval between the second moment in time and the first moment in time is superior to a period associated with the frequency of computation.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “at a first moment in time, acquiring…an estimated travel time for a road segment, the estimated travel time being associated with the first moment in time, the estimated travel time being based on the estimated road traffic condition of the road segment during the first moment in time; … responsive to the electronic device departing from the road segment, determining,…an actual travel time for the road segment … the actual travel time being indicative of an actual road traffic condition of the road segment experienced by the user as the user travelled the road segment; transmitting, … an indication of the user-centric traffic estimation error parameter, the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and the actual travel time ” which include mental processes and certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computing elements, the generically recited computing elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computing device.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, of the electronic device and server, store, process and retrieve information and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, “at a second moment in time being later in time than the first moment in time, responsive to the electronic device approaching the road segment, displaying by the electronic device, an application-generated road traffic condition for the road segment, the application-generated road traffic condition being based on the estimated travel time of the first moment in time, an updated estimated travel time at the second moment in time being non-acquired by the electronic device, the estimated travel time being an outdated estimated travel time at the second moment in time, the 
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 101 because all of the claim limitations amount to insignificant extra-solution activity.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “acquire…initial navigational parameters being indicative of a request from a user for the estimated road traffic condition, at a first moment in time: acquire an estimated travel time for a road segment for the first moment in time based on the initial navigational parameters, the estimated travel time being based on the estimated road traffic condition of the road segment during the first moment in time; transmit the estimated travel time for the road segment for the first moment in time to the navigational application of the electronic device; acquire an updated estimated travel time for the road segment for another moment in time, the another moment in time being later in time than the first moment in time, the updated estimated travel time being indicative of an updated estimated road traffic condition of the road segment during the another moment in time; send the updated estimated travel time for the road segment for the another moment in time to the navigational application of the electronic device, the updated estimated travel time for the road segment for the another moment in time being non-acquired by the electronic device,…; and at a third moment in time, the third moment in time being later in time than the another moment in time, acquire one of: device-side intelligence of the electronic device…for computing the user-centric traffic estimation error parameter, the device-side intelligence being indicative of an expected travel time by the user upon the electronic device approaching the road segment and of the actual travel time, the expected travel time being based on a most recently acquired estimated travel time…, the expected travel time being represented by an application-generated road traffic condition for the road segment provided to the user as the user entered the road segment, the actual travel time being indicative of an actual road traffic condition for the road segment experienced by the user as the user travelled the road segment, the user-centric traffic estimation error parameter being a difference between the expected travel time and the actual travel time; and the user-centric traffic estimation error parameter computed…based on the device-side intelligence” which include mental processes and certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computing elements, the generically recited computing elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computing device.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, of the electronic device and server, store, process and retrieve information and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, “the server being unaware of the non-acquisition by the electronic device of the updated estimated travel time for the road segment for the another moment in time” is insignificant extra-solution activity.
Claims 11-14 are rejected under 35 U.S.C. 101 because all of the claim limitations amount to insignificant extra-solution activity.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “at a first moment in time, acquire…, an estimated travel time for a road segment, the estimated travel time being associated with the first moment in time, the estimated travel time being based on the estimated road traffic condition of the road segment during the first moment in time; at a second moment in time being later in time than the first moment in time, responsive to … approaching the road segment, … the application-generated road traffic condition being based on the estimated travel time of the first moment in time, an updated estimated travel time at the second moment in time being non-acquired…, the estimated travel time being an outdated estimated travel time at the second moment in time, the application-generated road traffic condition being representative of an expected travel time for the road segment by the user as the user enters the road segment; responsive to…departing from the road segment, determine an actual travel time for the road segment…the actual travel time being indicative of an actual road traffic condition of the road segment experienced by the user as the user travelled the road segment; transmit…an indication of the user-centric traffic estimation error parameter, the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and the actual travel time” which include mental processes and certain methods of organizing human activity.  This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computing elements, the generically recited computing elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computing device.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, of the electronic device and server, store, process and retrieve information and are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).  
Further, “the server being unaware of the non-acquisition by the electronic device of the updated estimated travel time for the road segment for the another moment in time” is insignificant extra-solution activity.
Claims 16-18 are rejected under 35 U.S.C. 101 because all of the claim limitations amount to insignificant extra-solution activity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668